NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

GREGORY L. LAVIN,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3542
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Mary M. Handsel, Judge.

Gregory L. Lavin, pro se.



PER CURIAM.


             Affirmed.



VILLANTI, CRENSHAW, and SALARIO, JJ., Concur.